Citation Nr: 1105943	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-10 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder, claimed as 
a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran had active military service from July 1995 to July 
1999.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied entitlement to service connection for 
a low back disorder.

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge in October 2010; a transcript of that hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to this 
appeal.

The Veteran asserts that service connection is warranted for a 
low back disability.  He avers that he was wearing a back brace 
at the time of his separation from service, a clear indication of 
back problems due to an in-service injury.  In light of his 
contentions and the state of the record, the Board finds that 
another VA examination is necessary to adjudicate the claim.

Service treatment records indicate that in January 1997, the 
Veteran was treated for low back pain due to lifting a cast iron 
fitting for an evaporator.  The examiner noted that the pain was 
located in the area of L3-L5.  He was given FFLD (light duty) for 
30 days.  In a March 1999 separation examination and medical 
history reports, the Veteran continued to complain of recurrent 
back pain.  The examiner marked the spine as normal, and noted 
the Veteran was treated for low back pain, with a history of 
acute injury while lifting, no current disorder.  There was no 
mention in the record that the Veteran was wearing a back brace 
at the time of the separation physical examination.

During a March 2007 VA examination, the examiner noted a normal 
physical examination of the lumbar spine.  It was remarked that 
the Veteran was employed as a corrections officer.  

A March 2007 VA X-ray report included an impression of six lumbar 
vertebrae with spina bifida occulta and grade 1 spondylolisthesis 
at L6-S1.  

In a July 2008 VA progress note, the Veteran reported a history 
of one day of low back pain that started when bending over.  The 
diagnosis was low back pain.   

A July 2008 private MRI report found a shallow right foraminal 
and far lateral disc herniation at L5-S1 and minimal compression 
of the exiting right L5 nerve.  

In an October 2010 letter, V. B., M.D., indicated that the 
Veteran had been a patient of her office since 2001, and that she 
had reviewed the Veteran's service treatment records.  

During an October 2010 Board hearing with the undersigned 
Veterans' Law Judge, the Veteran testified that he had been 
treated by his private physician since he separated from service.  
He also indicated that he had been in a car accident in 2007 
which affected his neck.  As these records are not present within 
the claims file, the AMC/RO should attempt to obtain them.  Under 
38 C.F.R. § 3.159(c)(1), VA will make reasonable efforts to 
obtain relevant records not in the custody of a Federal 
department or agency, to include records from private medical 
care providers.  The AMC/RO should make a request to obtain 
treatment records related to the Veteran's 2007 accident and any 
private treatment records related to his back disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
obtain the names and addresses of all medical 
care providers, VA and non-VA that treated 
him for his claimed back disability since 
1999 and any treatment records for his 2007 
car accident.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  If 
the AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The Veteran 
and his representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow the Veteran the opportunity to 
obtain and submit those records for VA 
review.

2.  After the above developments have been 
completed, the Veteran should be afforded a 
VA spine examination, conducted by a 
physician.  All indicated tests and studies 
are to be performed.  The physician should 
obtain a comprehensive pre- and post-service 
occupational and recreational history from 
the Veteran.  Prior to the examination, the 
claims folder must be made available to the 
examiner for a thorough review of the case.  
A notation to the effect that this record 
review took place must be included in any 
report.

Following review of the claims file and an 
examination of the Veteran, the physician 
should opine as to whether there is at least 
a 50 percent probability or greater (at least 
as likely as not) that the Veteran's current 
low back disability is a result of service.  
If the etiology of the current back disorder 
is attributed to multiple factors/events, the 
examiner should specify which symptoms and 
diagnoses are related to which factors or 
events.  

Opinions should be provided based on the 
results of a review of the medical and lay 
evidence of record, results of a thorough 
examination, and sound medical principles.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  If the examiner opines 
that the question cannot be resolved without 
resorting to speculation, then a detailed 
medical explanation as to why this is so (why 
is the causation unknowable?), must be 
provided.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent, must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, the 
service connection claim should be reviewed.  
If the benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


